June 17, 2011


Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042
Mr. Mark L. Kincaid
Kincaid & Horton, L.L.P.
114 West 7th Street, Suite 1100
Austin, TX 78701

RE:   Case Number:  09-0941
      Court of Appeals Number:  13-07-00707-CV
      Trial Court Number:  2003-01-20-G

Style:      SERVICE CORPORATION INTERNATIONAL AND SCI TEXAS FUNERAL
      SERVICES, INC., D/B/A MONT META MEMORIAL PARK
      v.
      JUANITA G. GUERRA, JULIE ANN RAMIREZ, GRACIE LITTLE AND MARY ESTHER
      MARTINEZ

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dorian E.      |
|   |Ramirez            |
|   |Ms. Aurora De La   |
|   |Garza              |